PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,262,297
Issue Date: March 01, 2022
Application No. 15/759,347
Filed: March 12, 2018
For: SUBSTRATE FOR FLUORESCENCE AMPLIFICATION

:
:
:
:
:	NOTICE
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 12, 2021.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of William La Salle III appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

A review of the record shows the applicant paid the basic national stage fee, one-month extension of time, national stage search fee-search report prepared an provided to USPTO, each claim in excess of 20(x9), a Request for Continued Examination (RCE), national stage examination fee, and a multiple dependent claim at the undiscounted rate on October 12, 2021, in the amount of $5,000.00. However, the applicant is only required to pay the difference between an undiscounted entity and a small entity.  Since the itemization is correct with a total deficiency payment owed of $4,150.00, an overage of $850.00 has occurred.  Therefore, the applicant may request a refund by writing to the following address:  Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA  22313-1450.  A copy of this Notice should accompany petitioner' s request.


Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


Cc: William La Salle III
       Thrive, IP®
      100 Spinnaker Run Ln.
      Smithfield, VA 23430